    EXHIBIT D:
BOP Program Statement
      5050.49
         U.S. Department of Justice
         Federal Bureau of Prisons


CHANGE            NOTICE
OPI:             OGC/LCI
NUMBER:          5050.49, CN-1
DATE:            March 25, 2015



Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C.
§§ 3582(c)(1)(A) and 4205(g)


           /s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons


This Change Notice (CN) implements the following change to Program Statement 5050.49,
Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18
U.S.C. §§ 3582(c)(1)(A) and 4205(g), dated August 12, 2013. The new text (in Section 4.b.) is
marked with a highlight.


b. Elderly Inmates with Medical Conditions. Inmates who fit the following criteria:

   Age 65 and older.
   Suffer from chronic or serious medical conditions related to the aging process.
   Experiencing deteriorating mental or physical health that substantially diminishes their ability
   to function in a correctional facility.
   Conventional treatment promises no substantial improvement to their mental or physical
   condition.
   Have served at least 50% of their sentence.

Additionally, for inmates in this category, the BOP should consider the following factors when
evaluating the risk that an elderly inmate may reoffend:
   The age at which the inmate committed the current offense.
   Whether the inmate suffered from these medical conditions at the time the inmate committed
   the offense.
   Whether the inmate suffered from these medical conditions at the time of sentencing and
   whether the Presentence Investigation Report (PSR) mentions these conditions.

The BOP Medical Director will develop and issue medical criteria to help evaluate   e   ae
suitability for consideration under this RIS category.
         U.S. Department of Justice
         Federal Bureau of Prisons

PROGRAM STATEMENT
OPI    OGC/LCI
NUMBER 5050.49
DATE   August 12, 2013


Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C.
§§ 3582(c)(1)(A) and 4205(g)

        /s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE

§571.60 Purpose and scope.

Under 18 U.S.C. 4205(g), a sentencing court, on motion of the Bureau of
Prisons, may make an inmate with a minimum term sentence immediately
eligible for parole by reducing the minimum term of the sentence to time served.
Under 18 U.S.C. 3582(c)(1)(A), a sentencing court, on motion of the Director of
the Bureau of Prisons, may reduce the term of imprisonment of an inmate
sentenced under the Comprehensive Crime Control Act of 1984.

The Bureau uses 18 U.S.C. 4205(g) and 18 U.S.C. 3582(c)(1)(A) in particularly
extraordinary or compelling circumstances which could not reasonably have
been foreseen by the court at the time of sentencing.

For the purposes of this Program Statement, the terms c     a     a e e ea e a d     ed c
   e e ce a e ed e c a eab .

In deciding whether to file a motion under either 18 U.S.C. 4205(g) or 18 U.S.C.
3582(c)(1)(A), e B ea f P             (BOP)        dc     de    e e e        ae    e ea e
would pose a danger to the safety of any other person or the community.

Federal Regulations from 28 CFR are in this type.
Implementing information is in this type.
§572.40 Compassionate release under 18 U.S.C. 4205(g).
18 U.S.C. 4205(g) was repealed effective November 1, 1987, but remains the
controlling law for inmates whose offenses occurred prior to that date. For
inmates whose offenses occurred on or after November 1, 1987, the applicable
statute is 18 U.S.C. 3582(c)(1)(A). Procedures for compassionate release of an
inmate under either provision are contained in 28 CFR part 571, subpart G.

a. Program Objectives. The expected results of this program are:
    A motion for a modification of a sentence will be made to the sentencing court only in
    particularly extraordinary or compelling circumstances that could not reasonably have been
    foreseen by the court at the time of sentencing.
    The public will be protected from undue risk by careful review of each compassionate release
    request.
    Compassionate release motions will be filed with the sentencing judge in accordance with the
    statutory requirements of 18 U.S.C. 3582 (c)(1)(A) or 4205(g).

b. Summary of Changes

Policy Rescinded
P5050.48         Compassionate Release; Procedures For Implementation of 18 U.S.C. 3582
                 (c)(1)(A) & 4205(g) (4/22/13)

The following have been added to this version of the Program Statement:

    Criteria regarding requests based on medical circumstances.
    Criteria regarding requests based on non-medical circumstances for elderly inmates.
    Criteria regarding requests based on non-medical circumstances in which there has been the
    dea         ca ac a       f e fa        e be ca e e f a         a e c d.
    Criteria regarding requests based on non-medical circumstances in which the spouse or
    registered partner of an inmate has become incapacitated.
    A list of factors that should be considered for all requests.
    Information regarding the electronic tracking database.

2. INITIATION OF REQUEST – EXTRAORDINARY OR COMPELLING
CIRCUMSTANCES

§ 571.61 Initiation of request             extraordinary or compelling circumstances.

a. A request for a motion under 18 U.S.C. 4205(g) or 3582(c)(1)(A) shall be
submitted to the Warden. Ordinarily, the request shall be in writing, and
submitted by the inmate. An inmate may initiate a request for consideration
under 18 U.S.C. 4205(g) or 3582(c)(1)(A) only when there are particularly
P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   2
extraordinary or compelling circumstances which could not reasonably have
been foreseen by the court at the time of sentencing. The inma e s request shall
at a minimum contain the following information:

(1) The extraordinary or compelling circumstances that the inmate believes
warrant consideration.

(2) Proposed release plans, including where the inmate will reside, how the
inmate will support himself/herself, and, if the basis for the request involves the
inma e s heal h, informa ion on where the inmate will receive medical treatment,
and how the inmate will pay for such treatment.

b. The Bureau of Prisons processes a request made by another person on behalf
of an inmate in the same manner as an inma e s req es . Staff shall refer a
request received at the Central Office to the Warden of the institution where the
inmate is confined.

3. REQUESTS BASED ON MEDICAL CIRCUMSTANCES

The criteria for a reduction in sentence (RIS) request may include the following:

a. Terminal Medical Condition. RIS consideration may be given to inmates who have been
diagnosed with a terminal, incurable disease and whose life expectancy is eighteen (18) months
or less. The BOP s consideration should include assessment of the primary (terminal) disease,
prognosis, impact of other serious medical conditions of the inmate, and degree of functional
impairment (if any). Functional impairment (e.g., limitations on activities of daily living such as
feeding and dressing oneself) is not required for inmates diagnosed with terminal medical
c d         ;     e e ,f c      a    a e       a be a fac       e c      de        e     ae
ability or inability to reoffend.

b. Debilitated Medical Condition. RIS consideration may also be given to inmates who have
an incurable, progressive illness or who have suffered a debilitating injury from which they will
not recover. The BOP should consider a RIS if the inmate is:

    Completely disabled, meaning the inmate cannot carry on any self-care and is totally
    confined to a bed or chair; or
    Capable of only limited self-care and is confined to a bed or chair more than 50% of waking
    hours.

The BOP review should also i c de a c                 e def c    f e     a e (e. ., A e e
disease or traumatic brain injury that has affected e       a e mental capacity or function). A
cognitive deficit is not required in cases of severe physical impairment, but may be a factor when
c    de        e     a e ab            ab         e ffe d.

P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   3
All RIS requests should be assessed using the factors outlined in Section 7.

4. REQUESTS BASED ON NON-MEDICAL CIRCUMSTANCES – ELDERLY
INMATES

The criteria for a RIS request may include the following:

a. “New Law” Elderly Inmates. Inmates sentenced for an offense that occurred on or after
November 1, 1987 (e.g., e a ),        a e a e 70 ea       de a d a e e ed 30 ea
                                    1
more of their term of imprisonment.

b. Elderly Inmates with Medical Conditions. Inmates who fit the following criteria:

    Age 65 and older.
    Suffer from chronic or serious medical conditions related to the aging process.
    Experiencing deteriorating mental or physical health that substantially diminishes their
    ability to function in a correctional facility.
    Conventional treatment promises no substantial improvement to their mental or physical
    condition.
    Have served at least 50% of their sentence.

Additionally, for inmates in this category, the BOP should consider the following factors when
evaluating the risk that an elderly inmate may reoffend:

    The age at which the inmate committed the current offense.
    Whether the inmate suffered from these medical conditions at the time the inmate committed
    the offense.
    Whether the inmate suffered from these medical conditions at the time of sentencing and
    whether the Presentence Investigation Report (PSR) mentions these conditions.

The BOP Medical Director will develop and issue medical criteria to help evaluate the inma e
suitability for consideration under this RIS category.

c. Other Elderly Inmates. Inmates age 65 or older who have served the greater of 10 years or
75% of the term of imprisonment to which the inmate was sentenced.



1
  These criteria are different from those provided in 18 U.S.C 3582(c)(1)(a)(ii), which states that a court, upon
         f e BOP D ec , a ed ce a e e ce e                  f f d a          e defe da     a ea 70 ea f a e,
has served at least 30 years in prison, pursuant to a sentence imposed under section 3559(c), for the offense or
offenses for which the defendant is currently imprisoned, and a determination has been made by the Director of
the Bureau of Prisons that the defendant is not a danger to the safety of any other person or the community, as
provided de ec           3142( ).

P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.     4
Elderly inmates who were age 60 or older at the time they were sentenced ordinarily should not
be considered for RIS if their current conviction is listed in the Categorization of Offenses
Program Statement.

All RIS requests should be assessed using the factors outlined in Section 7.

5. REQUESTS BASED ON NON-MEDICAL CIRCUMSTANCES – DEATH OR
INCAPACITATION OF THE FAMILY MEMBER CAREGIVER.

The criteria for a RIS request may include the death or incapacitation of the family member
caregiver f a       a e c d, e.g., RIS requests from inmates whose biological or legally
adopted child or children ( c d ) are suddenly without a family member caregiver due to that
ca e e dea              ca ac a    .

F      e e e e , child means a person de e a e f 18 a d ca ac a                        ea     e
family member caregiver suffered a severe injury (e.g., auto accident) or suffers from a severe
illness (e.g., cancer) that renders the caregiver incapable of caring for the child.

In reviewing these requests, BOP should assess, based on the information provided, whether
release of e     a e ca e f      e    ae c d            e be      e e f e c d.

a. First Stage of the Warden’s Review. The following information should be provided by the
inmate to the Warden in writing for RIS requests based on the death or incapacitation of the
family member caregiver:

    A ae e          a e a         a e      a e fa        e be ca e e a d ed bec e
      ca ac a ed a d a e             a e ca e e f         e     ae b         ca   e a ad ed
    child.
    A ae e          a        e      a e        fa       e be ca ab e f ca       f    e    ae
    child.
    The name of the deceased or incapacitated family member caregiver and the relationship of
    that person to the inmate (e.g., spouse, common-law spouse, mother, sister) and statement
    that the caregiver is a family member of the child.
    For requests based on a deceased family member caregiver, an official copy of the family
      e be ca e e dea ce f ca e.
    For requests based on an incapacitated family member caregiver, verifiable medical
    documentation of the incapacitation.
    Verifiable documentation that the inmate is the parent of the child. Acceptable
    documentation includes birth certificates, adoption papers, or verificat    f e     ae
    paternity.
    Verifiable documentation providing the name and age of the child.


P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   5
    A clear statement and documentation that the inmate has a release plan, including housing,
    a d e f a c a ea           ca e f     ec d        ed a e        e     a e e ea e.
    Authorization from the inmate for the BOP to obtain any information or documents from any
    individual, medical entity or doctor, or any government agency about the inmate, family
    members, and minor child.

T e Wa de      a de        e     ae e e a e                     e e f e e f the Warden finds
that the inmate has not provided adequate information and documentation as set forth above.
b. Second Stage of the Warden’s Review. Even if the inmate provides adequate and sufficient
information and documentation set forth above regarding the RIS request, further investigation is
appropriate. At this stage, the Warden should convene a committee consisting f e           ae
unit manager, correctional counselor, and any other relevant staff (social worker, physician,
psychologist, etc.) to investigate the facts and circumstances provided by the inmate and to
review supporting letters and documents before the Warden makes a recommendation to approve
or deny the RIS request. The additional information and supporting documentation gathered by
  ec        ee f      e Wa de      e e          d c de:

    A e e a de c           f ec d            ca a d e a c d          .
    A description of e a e f e c d ca e b             d        e     ae    e-arrest and pre-
     e e ce e d, a d d            e     ae c e        ca ce a    .
    Letters or documentation that the deceased/incapacitated family member was and still is the
    only family member caregi e ca ab e f ca        f     e    ae        c d. T e e e e
    or documentation should include:

           Information indicating whether this family member was, in fact, caring for the child
           d         e      ae      ca ce a    a d      ed a e             e fa       e be dea
           incapacitation.
           A e a a             f       a bee ca      f     e c d ce e fa             e be dea
           incapacitation.
           If the child is in foster care, documentation verifying that the inmate will be able to
           immediately obtain custody of the child.

All RIS requests should be assessed using the factors outlined in Section 7 as well as the
following factors.

    Has the inmate committed violent acts before or during the period of incarceration as
    reflected in the PSR, institutional disciplinary records, or other appropriate documentation?
    Did the inmate have drugs, drug paraphernalia, firearms, or other dangerous substances in the
    home while caring for the child prior to incarceration?




P5050.49     8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   6
    To what degree has the inmate had contact with or cared for the child prior to arrest, pretrial
    or pre-sentence, and during incarceration? Staff should review institution records for
    evidence of contact (telephone, mail, email, visiting log, etc.).
    Is there any evidence of child abuse, neglect, or exploitation in the PSR or other documents?
    A e e ea d c e               e ad        e     ae ae                   b a       (e. ., c d
    support orders, restraining orders for physical or emotional abuse of spouse, registered
    partner or children, certificates for classes in anger management or other types of counseling,
    removal of child from the home for any reasons)?
    Are there records regarding the termination of parental rights or loss of custody of the
         a e (other) child?
    Does the inmate have a detainer as a deportable alien to a country other than where the child
    resides?
    Has the inmate received public funding or had a job with a living wage for any period of time
    prior to incarceration?
    Has the inmate engaged in programming (e.g., parenting, anger management) during
    incarceration that would indicate efforts to improve parenting skills or that would indicate a
    commitment to caring for the child upon release?

Wardens should also consider any additional reliable documentation (e.g., letters of support from
family members, neighbors, doctors, hospitals, and state or local agencies). Documentation may
be obtained with the assistance of the Office of Probation and Pretrial Services. Wardens should
also consider whether the inmate participated in the Inmate Financial Responsibility Program
a da      f    a      ea          e     ae      b a ce ab e ea e ,             ca / e a /
emotional health, and work evaluations during incarceration.

The care of a child may be requested to be a c d          f e       a e e ea e a         e ed
release term. Thus, failure to care for the child may result in a finding of a supervised release
violation and return to custody.

6. REQUESTS BASED ON NON-MEDICAL CIRCUMSTANCES – INCAPACITATION
OF A SPOUSE OR REGISTERED PARTNER

The criteria for a RIS request may include e ca ac a         fa       ae          e or registered
partner when the inmate would be the only available caregiver for the spouse or registered
partner.

For e e e e ,              e ea an individual in a relationship with the inmate, where that
relationship has been legally recognized as a marriage, including a legally-recognized common-
 a     a a e. Re e ed a e              ea a      d d a       a ea         ip with the inmate, where
that relationship has been legally recognized as a civil union or registered domestic partnership.



P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   7
The relationship should have been e ab ed bef e e           a e ffe e da e f a e , a d
should be verified by information in the PSR or other administratively acceptable documentation
(e.g. marriage certificate).

F     ee e e           ,      ca ac a            ea      e      ae           e or registered partner has:

    Suffered a serious injury, or a debilitating physical illness and the result of the injury or
    illness is that the spouse or registered partner is completely disabled, meaning that the spouse
    or registered partner cannot carry on any self-care and is totally confined to a bed or chair; or
    A e e ec            e def c (e. ., A e e d ea e             a a cb a                 a a
    severely affected e          e       e e ed a e mental capacity or function), but may
    not be confined to a bed or chair.

For these requests, the inmate should demonstrate that the inmate is the only available caregiver
for the spouse or registered partner, meaning there is no other family member or adequate care
option that is able to provide primary care for the spouse or registered partner.

a. First Stage of the Warden’s Review. The following information should be provided by the
inmate to the Warden in writing for RIS requests based on the incapacitation of the spouse or
registered partner:

    Sae e        a e a        a e       ae          e or registered partner has become
    incapacitated.
    Statement that the inmate is the only family member capable of caring for the spouse or
    registered partner.
    Verifiable medical documentation of the incapacitation of the spouse or registered partner.
    A clear statement and documentation of the inmate release plan, including housing, and the
    financial means to care for the spouse or registered partner immediately upon release.
    Written authorization from the inmate and others (as needed) for the BOP to obtain any
    information or documents from any individual, medical entity or doctor, or any government
    agency about the inmate, the spouse or registered partner, or other family members.

The Wa de      a de       e    a e e e a e nstitution level of review if the Warden finds
that the inmate has not provided adequate information and documentation as set forth above.

b. Second Stage of the Warden’s Review. Even if the inmate provides adequate and sufficient
information and documentation set forth above regarding the RIS request, further investigation is
appropriate. At this stage, the Warden should convene a committee consisti        f e      ae
unit manager, correctional counselor and any other relevant staff (social worker, physician,
psychologist, etc.) to investigate the facts and circumstances provided by the inmate and to
review supporting letters and documents before the Warden makes a recommendation to approve

P5050.49   8/12/2013       Federal Regulations from 28 CFR: this type. Implementing information: this type.   8
or deny the RIS request. The information and supporting documentation gathered by the
c       ee f    e Wa de     e e         d c de:

    A e e a de c             f e       e       e e ed a e physical and mental condition.
    A description of the nature of the spou e       e e ed a e care, as relevant, during the
        ae      e-arrest and pre- e e ce e d, a d d            e    a e current incarceration.
    Letters or documentation indicating whether the inmate is the only family member caregiver
    capable of caring for the spouse or registered partner. This should include an explanation of
    who has been caring for the spouse or registered partner during the in a e e d f
    incarceration, as relevant.
    Letters or documentation indicating the spouse or registered partner is, or would be,
              e f e        a e e ea e, a d of the inmate assuming the role of the primary
    caregiver.

All RIS requests should be assessed using the factors outlined in Section 7 as well as the
following factors.

    Has the inmate committed violent acts before or during the period of incarceration, as
    reflected in the PSR, institution disciplinary records, or other appropriate documentation?
    To what extent would the inmate and spouse or registered partner be relying on publicly
    available resources (e.g., financial or medical) to provide care to the spouse or registered
    partner?
    Has the inmate ever been charged with, or convicted of, a crime of domestic violence?
    Did the inmate share a residence with the spouse or registered partner prior to the period of
    incarceration?
    Did the inmate have drugs, drug paraphernalia, firearms, or other dangerous substances in the
    home shared with the spouse or registered partner prior to incarceration?
    To what degree has the inmate had contact with (or cared for) the spouse or registered partner
    prior to arrest, pretrial or pre-sentence, and during incarceration? Staff should review
    institution records for evidence of contact (telephone, mail, email, visiting log, etc.).
    Is there any evidence of abuse or neglect involving the spouse or registered partner in the
    PSR or other documents?
    A e e ea d c e                e ad       e     ae c      da            b a        (e. ., c d
    support orders, restraining orders for physical or emotional abuse of spouse or registered
    partner or children, certificates for classes in anger management or other types of counseling,
    removal of children from the home for any reasons)?
    Does the inmate have a detainer as a deportable alien to a country other than where the
    spouse or registered partner resides?
    Has the inmate received public funding or had a job with a living wage for any period of time
    prior to incarceration?



P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   9
    Has the inmate engaged in programming (e.g., anger management, financial responsibility
    program) during incarceration that would indicate efforts to improve custodial skills and/or
    that would indicate a commitment to e       a e spouse or registered partner upon release?

Wardens should also consider any additional reliable documentation (e.g., letters of support from
family members, neighbors, doctors, hospitals, and state or local agencies). Documentation may
be obtained with the assistance of the Office of Probation and Pretrial Services.

The care of the spouse or registered partner may be requested to be a c d           f e      ae
release to a supervised release term. Thus, failure to care for the spouse or registered partner
may result in a finding of a supervised release violation and return to custody.

7. FACTORS AND EVALUATION OF CIRCUMSTANCES IN RIS REQUESTS

For all RIS requests, the following factors should be considered:

    Nature and circumstances f e         a e ffe e.
    Criminal history.
    Comments from victims.
    Unresolved detainers.
    Supervised release violations.
    Institutional adjustment.
    Disciplinary infractions.
    Personal history derived from the PSR.
    Length of sentence and amount of time served. This factor is considered with respect to
    proximity to release date or Residential Reentry Center (RRC) or home confinement date.
    I a e c e a e.
    I ae a ea e            e f ffe e a d e e c .
    I a e e ea e a (e                e , ed ca , f a c a ).
    Whether release would minimize the severity of the offense.

When reviewing RIS requests, these factors are neither exclusive nor weighted. These factors
should be considered to assess whether the RIS request presents particularly extraordinary and
compelling circumstances.

Overall, for each RIS request, e BOP           dc    de   e e                 e      ae     e ea e        d    e
a danger to the safety of any other person or the community.




P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   10
8. APPROVAL OF REQUEST

§571.62 Approval of request.

a. The Bureau of Prisons makes a motion under 18 U.S.C. 4205(g) or 3582(c)(1)(A)
only after review of the request by the Warden, the General Counsel, and either
the Medical Director for medical referrals or the Assistant Director, Correctional
Programs Division for non-medical referrals, and with the approval of the
Director, Bureau of Prisons.

(1) The Warden shall promptly review a request for consideration under 18 U.S.C.
4205(g) or 3582(c)(1)(A). If the Warden, upon an investigation of the request
determines that the request warrants approval, the Warden shall refer the matter
in writing with recommendation to the Office of General Counsel.

The Wa de        referral at a minimum must include the following:

a. The Wa de written recommendation as well as any other pertinent written recommendations
or comments made by staff during the institution review of the request.

b. A complete copy of Judgment and Commitment Order or Judgment in a Criminal Case and
sentence computation data.

c. A progress report that is not more than 30 days old. All detainers and holds should be resolved
prior to the Wa de submission of a case under 18 U.S.C. 3582 (c)(1)(A) or 4205(g). If a
pending charge or detainer cannot be resolved, an explanation of the charge or conviction status is
needed.

d. All pertinent medical records if the reason for the request involves the inma e health.
Pertinent records include, at a minimum, a Comprehensive Medical Summary by the attending
physician, which should also include an estimate of life expectancy, and all relevant test results,
consultations, and referral reports/opinions.

e. The referral packet must include, when available, a copy of the Presentence Investigation and
Form U.S.A. 792, Report on Convicted Offender by U.S. Attorney, Custody Classification form,
Notice of Action forms, Probation form 7a, information on fines, CIM Case Information
Summary (BP-A0339), and any other documented information that is pertinent to the request. In
the absence of a Form U.S.A. 792, the views of the prosecuting Assistant U.S. Attorney may be
solicited; those views should be made part of the Warden s referral memo.




P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   11
f. If the inmate is subject to the Victim and Witness Protection Act of 1982 (VWPA),
confirmation of notification to the appropriate victim(s) or witness(es) must be incorporated into
the Warde referral. A summary of any comments received must also be incorporated into the
referral. If the inmate is not subject to the VWPA, a statement to that effect must be in the
referral.

g. For a request under 18 U.S.C. 3582(c)(1)(A), when a term of supervised release follows the
term of imprisonment, confirmation that release plans have been approved by the appropriate U.S.
Probation Office must be included in the referral. If the inmate will be released to an area
outside the sentencing district, the U.S. Probation Office assuming supervision must be contacted.
If no supervision follows the term of imprisonment, release plans must still be developed.

h. The development of release plans must include, at a minimum, a place of residence and the
method of financial support, and may require coordination with various segments of the
community, such as hospices, the Department of Veterans Affairs or veterans groups, Social
Security Administration, welfare agencies, local medical organizations, or the inma e family.

i. Because there is no final agency decision until the Director has reviewed the request, staff at any
level may not contact the sentencing judge or solicit the d e opinion through other officers of
the court.

(2) If the General Counsel determines that the request warrants approval, the
General Counsel shall solicit the opinion of either the Medical Director or the
Assistant Director, Correctional Programs Division depending upon the nature of
the basis for the request. With this opinion, the General Counsel shall forward
the entire matter to the Director, Bureau of Prisons, for final decision.

(3) If the Director, Bureau of Prisons, grants a request under 18 U.S.C. 4205(g),
the Director will contact the U.S. Attorney in the district in which the inmate was
sentenced regarding moving the sentencing court on behalf of the Bureau of
Prisons to reduce the minimum term of the inmate s sentence to time served. If
the Director, Bureau of Prisons, grants a request under 18 U.S.C. 3582(c)(1)(A),
the Director will contact the U.S. Attorney in the district in which the inmate was
sentenced regarding moving the sentencing court on behalf of the Director of the
Bureau of Prisons to reduce the inma e s erm of imprisonment to time served.

b. Upon receipt of notice that the sentencing court has entered an order granting
the motion under 18 U.S.C. 4205(g), the Warden of the institution where the
inmate is confined shall schedule the inmate for hearing on the earliest Parole
Commission docket.




P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   12
Institution staff prepare an amended Sentence Data Summary for use at this hearing. Staff provide
a copy of the most recent progress report to the Parole Commission.

Upon receipt of notice that the sentencing court has entered an order granting the
motion under 18 U.S.C. 3582(c)(1)(A), the Warden of the institution where the
inmate is confined shall release the inmate forthwith.

c. In the event the basis of the request is the medical condition of the inmate,
staff shall expedite the request at all levels.

A request for an expedited review permits the review process to be expedited, but does not lessen
the requirement that documentation be provided.

9. DENIAL OF REQUEST

§571.63 Denial of request.
a. When an inma e s request is denied by the Warden, the inmate will receive
written notice and a statement of reasons for the denial. The inmate may appeal
the denial through the Administrative Remedy Procedure (28 CFR part 542,
subpart B).

b. When an inma e s request for consideration under 18 U.S.C. 4205(g) or
3582(c)(1)(A) is denied by the General Counsel, the General Counsel shall provide
the inmate with a written notice and statement of reasons for the denial. This
denial constitutes a final administrative decision.

c. When the Director, Bureau of Prisons, denies an inma e s request, the Director
shall provide the inmate with a written notice and statement of reasons for the
denial within 20 workdays after receipt of the referral from the Office of General
Counsel. A denial by the Director constitutes a final administrative decision.

d. Because a denial by the General Counsel or Director, Bureau of Prisons,
constitutes a final administrative decision, an inmate may not appeal the denial
through the Administrative Remedy Procedure.

10. INELIGIBLE OFFENDERS

§571.64 Ineligible offenders.

The Bureau of Prisons has no authority to initiate a request under 18 U.S.C.
4205(g) or 3582(c)(1)(A) on behalf of state prisoners housed in Bureau of Prisons
facilities or D.C. Code offenders confined in federal institutions. The Bureau of
Prisons cannot initiate such a motion on behalf of federal offenders who


P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   13
committed their offenses prior to November 1, 1987, and received non- parolable
sentences.

11. TRACKING REDUCTION IN SENTENCE REQUESTS

To ensure consistent handling and documentation of RIS requests, Wardens must identify a staff
member to serve as an institution RIS Coordinator (IRC) and an alternate. The principal
responsibility of the IRC is to receive and document RIS requests and other RIS-related
information in the RIS electronic tracking database.

For each RIS request, the following information is entered into the RIS tracking database by the
IRC:

    I ae f         a e.
    Federal register number.
    Date of birth and age.
    Institution.
    Date RIS request received by institution.
    Reason for RIS request.
    Disposition of request (e.g., approval or denial).
    Reason for disposition.
    Date of disposition of request.

At the Central Office (CO) level, information regarding RIS requests is entered into the database
by RIS Coordinators in the Office of General Counsel, the Health Services Division, and the
Correctional Programs Division. The following information is entered into the RIS tracking
database by CO staff:

    Date RIS request received by CO.
    D ec      f a dec      .

12. ACA AGENCY ACCREDITATION PROVISIONS

None.

REFERENCES

Directives Referenced
P5162.05       Categorization of Offenses (3/16/09)




P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   14
Federal Regulations
   Rules cited in this Program Statement are contained in 28 CFR 571.60 through 571.64.
   Rules referenced in this Program Statement are contained in 28 CFR 542.10 through 542.16
   and 572.40.

U.S. Code Referenced
     Title 18, United States Code, Section 4205(g).
     Title 18, United States Code, Section 3582(c)(1)(A).

BOP Forms
BP-A0339         CIM Case Information Summary

Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program
are available in the Records and Information Disposition Schedule (RIDS) system on Sallyport.




P5050.49   8/12/2013   Federal Regulations from 28 CFR: this type. Implementing information: this type.   15
